In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Dutchess County (Dolan, J.), dated August 20, 2002, which granted the defendants’ motion for summary judgment dismissing the complaint on the ground that he did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) and denied his cross motion for summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the plaintiff failed to come forward with sufficient admissible evidence to raise a triable issue of fact in response to the defendants’ initial showing that he did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). Thus, summary judgment was properly awarded to the defendants {see Licari v Elliott, 57 NY2d 230 [1982]; Amato v Psaltakis, 279 AD2d 439 [2001]).
In light of our determination, we need not reach the plaintiffs remaining contention. Santucci, J.P., Goldstein, Schmidt and Cozier, JJ., concur.